DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 09/28/2021 has been entered.  Claims 1 and 3-7 remain pending.
	The previous objection of the abstract, specification, and drawings are withdrawn in light of Applicant’s amendment.
	The previous objection of claims 1-7 are withdrawn in light of Applicant’s amendment.
	The previous rejection of claims 1, 3, and 6-7 under 35 USC 102(a)(1) as being anticipated by Miyamoto, “Radical polymerization of oligoethylene glycol methyl vinyl ethers in protic polar solvents”, Macromol. Chem. Phys. 1998, 199, 119-125 is withdrawn in light of Applicant’s amendment.

Claim Objections
Claims 1 and 3-7 are objected to because of the following informalities:  in claim 1, line 7 the word “Formula” should be lowercase.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto, “Radical polymerization of oligoethylene glycol methyl vinyl ethers in protic polar solvents”, Macromol. Chem. Phys. 1998, 199, 119-125.
Regarding claims 1 and 3, Miyamoto discloses radical polymerization of three oligoethylene glycol methyl vinyl ethers, ethylene glycol methyl vinyl ether, diethylene glycol methyl vinyl ether, and triethylene glycol methyl vinyl ether in aqueous media (water as polymerization solvent) (Abstract and page 119).  s shown in Table 5, in the third example, the radical polymerization includes DGMV (diethylene glycol methyl vinyl ether which meets the limitations of formula (1) of the instant claims wherein n is 2 and R1 is an alkyl group having 1 carbon atom ), 0.1 N aq. NaOH (a basic compound as an additive), with 5 mol% of AAPD (2,2’-azobis(2-amidinopropane) dihydrochloride (Table 1), organic azo-based compound as a radical polymerization initiator) at a pH of 11.29.  In Table 5, Miyamoto discloses the solvent is 0.1 N aq. NaOH in the third example.
	However, Miyamoto does not disclose the amount of the basic compound used is 0.01 to 0.5 mol% based on the vinyl ether.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of the basic compound, and the motivation to do so would have been to obtain desired efficiency of polymerization wherein the hydrolysis of vinyl ether is ignorable (In re Boesch, 617 F .2d. 272,205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.
Regarding claim 6, as shown in Table 5, the Mn of the polymer is 5300 and Mw/Mn is 1.56 (Based on calculations, the Mw is 8268 which is within the claimed range).
Regarding claim 7, Miyamoto does not explicitly disclose the polymer selectivity is 70% or more.  The Office realizes that all of the claimed effects or physical properties are not .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto, “Radical polymerization of oligoethylene glycol methyl vinyl ethers in protic polar solvents”, Macromol. Chem. Phys. 1998, 199, 119-125 as applied to claim 1 above in view of Kawabata (US 2013/0184420 A1).
Regarding claim 4, Miyamoto discloses the production method as shown above in claim 1.
	However, Miyamoto does not disclose organic azo-based compound is a compound represented by formula (2).  Kawabata teaches water soluble azo-based initiators such as 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

which meets the limitations of formula (2) of instant claim 1 wherein R2, R3, R4, and R5 are each an alkyl group; and R6 and R7 are each independently represent an am amide group having an alkylamino moiety optionally having a substituent [0144.  Kawabata is concerned with a monomer composition comprising an unsaturated polyalkylene glycol ether-based monomer and polymer [0018, 0021].  Miyamoto and Kawabata are analogous art concerned with the same field of endeavor, namely polymerization of unsaturated polyalkylene glycol ether-based monomers.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to substitute the (2,2’-azobis(2-amidinopropane) dihydrochloride as the initiator with 2,2’-azobis-2-(2-imidazolin-2-yl)propane hydrochloride, and the motivation to do so would have been as Kawabata suggests such monomers are functional equivalents for polymerization with unsaturated polyalkylene glycol ether-based monomers.  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto, “Radical polymerization of oligoethylene glycol methyl vinyl ethers in protic polar solvents”, .
Regarding claims 4-5, Miyamoto discloses the production method as shown above in claim 1.
	However, Miyamoto does not disclose the organic azo-based compound is an azo ester compound.  Sugihara teaches organic azo compounds azo esters compounds such as dimethyl-2,2’-azobis isobutyrate; azo amide compounds such as 2,2’-azobis[2-(3,4,5,6-tetrahydropyrimidine-2-yl)propane]dihydrochloride, 2,2’-azobis[2-methyl-N[1,1-bis(hydroxymethyl)-2-hydroxyethyl]-propionamide, 2,2’azobis[2-methyl-N-2-(hydroxyethyl)-propionamide’, and 2,2’azobis[N-(2-propenyl)-2-methylpropionamide]; and 2,2’azobis(2,4,4-trimethyl pentane) [0057].  Sugihara teaches a method of producing a vinyl ether (co)polymer having a hydroxyl group [0001].  One of the comonomers may be an unsaturated polyalkylene glycol ether-based monomer [0018].   Miyamoto and Sugihara are analogous art concerned with the same field of endeavor, namely polymerization of unsaturated polyalkylene glycol monomers.  It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention try substituting the initiator with any of dimethyl-2,2’-azobis isobutyrate; azo amide compounds such as 2,2’-azobis[2-(3,4,5,6-tetrahydropyrimidine-2-yl)propane]dihydrochloride, 2,2’-azobis[2-methyl-N[1,1-bis(hydroxymethyl)-2-hydroxyethyl]-propionamide, 2,2’azobis[2-methyl-N-2-(hydroxyethyl)-propionamide’, and 2,2’azobis[N-(2-propenyl)-2-methylpropionamide]; and 2,2’azobis(2,4,4-trimethyl pentane) as any of these are efficient with polymerization of similar vinyl ethers.

Response to Arguments
Applicant's arguments filed 09/28/2021 have been fully considered but they are not persuasive.  The following comment(s) apply:
A) Applicant’s argument that Miyamoto discloses that the amount of the basic compound (NaOH) used is 20 mol% based on the vinyl ether (page 9) is not persuasive.  The Office acknowledged that Miyamoto does not disclose the amount of the basic compound being used in the amount of 0.01 to 0.5 mol% based on the vinyl ether.  The Office suggested optimizing the amount of the basic compound in order to obtain desired efficiency of polymerization wherein the hydrolysis of vinyl ether is ignorable.  Applicant has not shown the criticality of the claimed range.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 (II)(A).    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767